Citation Nr: 0007586	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $15,494.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  In September 1997, the Nashville, Tennessee, Regional 
Office (RO) proposed to reduce the veteran's Department of 
Veterans Affairs (VA) compensation benefits to the amount 
payable for a 10 percent disability in light of his 
incarceration following a felony conviction.  The RO 
subsequently effectuated the proposed reduction.  In November 
1997, the veteran was informed in writing of an overpayment 
of VA compensation benefits in the amount of $15,494.00 and 
his waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the veteran's request for waiver of recovery of the 
overpayment of VA compensation benefits in the amount of 
$15,494.00.  The denial was made pursuant to the principles 
of equity and good conscience.  The Committee determined that 
there was no fraud, bad faith or misrepresentation on the 
veteran's part.  The veteran has been represented throughout 
this appeal by the Veterans of Foreign Wars of the United 
States.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran was overpaid VA compensation benefits in the 
amount of $15,494.00 during the period between December 1996 
and October 1997 due to his failure to promptly inform the VA 
of his incarceration following a felony conviction.  

3.  In balancing the fault of VA against the fault of the 
veteran in the creation of the indebtedness in the amount of 
$15,494.00, the greater fault was the veteran's.  Collection 
of the overpayment would not deprive the veteran of basic 
necessities nor nullify the objective for which the benefits 
were intended; and a failure to make restitution would result 
in unfair gain to the veteran.  




CONCLUSIONS OF LAW

1.  The overpayment of VA compensation benefits in the amount 
of $15,494.00 was not due to error solely on the part of the 
VA and was otherwise properly created.  38 U.S.C.A. §§ 5107, 
5313 (West 1991 & Supp. 1999); 38 C.F.R.§ 3.665 (1999).  

2.  Recovery of the overpayment of VA compensation benefits 
in the amount of $15,494.00 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1999); 38 C.F.R.§§ 1.963(a), 1.965(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that recovery of the 
overpayment of VA compensation benefits in the amount of 
$15,494.00 should be waived as he derived no benefit from the 
funds as his sister misused her power of attorney over his 
affairs to spend the money for her own ends.  


I.  Creation of the Debt

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 1991 & Supp. 1999); 
38 C.F.R.§ 3.665 (1999).  

In an undated letter received by the RO in May 1997, the 
veteran informed the RO that he was incarcerated in a federal 
correctional institution.  A June 1997 VA Report of Contact 
conveys that the federal correctional institution confirmed 
that the veteran had been incarcerated on December 18, 1996 
and was serving an approximately six year sentence for a 
felony conviction.  

In September 1997, the RO informed the veteran that it had 
received information establishing that he was incarcerated 
following a felony conviction and the provisions of 38 
C.F.R.§ 3.665 required that his VA disability compensation be 
reduced to the amount payable for a disability evaluated as 
10 percent disabling after his 61st day of incarceration.  
The RO subsequently effectuated the proposed reduction.  In 
November 1997, the veteran was informed in writing of an 
overpayment of VA disability compensation benefits in the 
amount of $15,494.00 and his waiver rights.  

The veteran has not contested the amount of the overpayment.  
In light of this fact and the provisions of 38 U.S.C.A. 
§ 5313 (West 1991 & Supp. 1999); 38 C.F.R.§ 3.665 (1999), the 
Board finds that the overpayment of VA disability 
compensation benefits in the amount of $15,494.00 was solely 
the consequence of the veteran's own action and thus properly 
created.  


II.  Waiver of Recovery

Recovery of an overpayment of VA disability compensation 
benefits may be waived if recovery of the indebtedness from 
the payee who received the benefit would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
1999); 38 C.F.R. § 1.963(a) (1999).  The equity and good 
conscience standard means arriving at a fair decision between 
the obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (1999).  

In March 1990, the veteran was awarded service connection for 
post- traumatic stress disorder at the 70 percent rate, and 
was informed of the award in April 1990.  In October 1991, 
the RO was informed of his incarceration.  In a letter sent 
to him in October 1991, he was informed that the RO proposed 
to reduce his disability compensation to the 10 percent rate 
based on his incarceration for a felony.  He was informed by 
letter from the RO in January 1992 that the reduction was 
effective that month.  In August 1993, following his release 
from prison, he was informed by the RO that his disability 
compensation would be restored to the 70 percent rate 
following his release from prison.  His disability 
compensation was increased to the 100 percent rate effective 
in August 1995.    

In a May 1997 document entitled "Revoking Power of 
Attorney," the veteran revoked a power of attorney granted 
to his sister.  Also in May 1997, the veteran informed VA 
that he was incarcerated.  In August 1997, the RO was 
informed on behalf of a prison warden that the veteran had 
committed a felony offense on December 5, 1995; that the date 
of commitment following conviction was on December 18, 1996; 
and that he was scheduled to be released in 2003.  In an 
October 1997 written statement, the veteran reported that: he 
had been arrested in December 1995; gave a power of attorney 
to his sister in January 1996; and told his sister to inform 
the VA of his incarceration so as to prevent the creation of 
an overpayment.  He advanced that his sister had defrauded 
the Government.  He clarified that it was his belief that if 
his benefits were paid to anyone but himself, then he was 
being defrauded of his VA benefits.  An October 1997 written 
statement from the veteran's accredited representative 
asserts that the veteran's sister had been using the power of 
attorney granted to her by the veteran to withdraw his VA 
compensation benefits for her own personal use.  In a 
November 1997 written statement, the veteran asserted that he 
had been deprived and defrauded of his veteran's benefits by 
his sister.  

A March 1998 VA memorandum notes that the veteran reported 
that he had given his sister a power of attorney in January 
1996 and the veteran's sister had subsequently submitted a 
form through the First American National Bank for the direct 
deposit of the veteran's VA compensation benefits.  The 
memorandum indicated that both the First American National 
Bank and the VA had violated United States Treasury 
Department instructions which directed that individuals may 
not use a power of attorney to execute a direct deposit 
application.  

A May 1998 Memorandum from a VA Assistant Regional Counsel 
reports that: the veteran had never been evaluated as 
incompetent and no fiduciary or a court-appointed guardian 
had been named; the veteran had been arrested in Kentucky in 
December 1995; he had granted his sister a power of attorney 
in January 1996; the veteran's sister opened an account for 
the veteran at the First American National Bank in January 
1996 and subsequently completed the benefits in the amount of 
$15,494.00.  

In an October 1998 written statement, the veteran advanced 
that he called the RO in May 1997 and informed the VA 
employee who answered the telephone that he was incarcerated 
and wished to have his VA checks sent to his federal 
correctional institution.  The veteran asserts that the VA 
employee refused his request.  He reiterated that his sister 
had defrauded him of his VA compensation benefits.  In her 
April 1999 written presentation, the national accredited 
representative advances that the veteran may not have been 
competent in 1996 when he gave his sister a power of 
attorney.  

The Board has reviewed the probative evidence including the 
veteran's statements on appeal.  The record shows that, in 
connection was his incarceration in 1991, he was informed 
that he was entitled to compensation only at the 10 percent 
rate.  Therefore, he knew, when he was incarcerated in 
January 1996, that he was not entitled to compensation at the 
full rate.  Knowing this, however, the record shows that he 
took no steps to inform VA that he was in prison until May 
1997.  This was 15months after he went to prison for a felony 
conviction.  He has argued that he asked his sister, and 
others, to inform VA of his incarceration, but he has 
produced no evidence to this effect.  He appears to have 
informed VA of the incarceration about the time he revoked 
the power of attorney in favor of his sister.  That is, at 
about the time he learned that little, if any, of his 
disability compensation remained.  

The Board considers the veteran at fault in failing to inform 
VA that he was incarcerated in January 1996.  The Board also 
considers that there was fault on the part of VA in 
negligently accepting a direct deposit application executed 
by a power of attorney, apparently contrary to Treasury 
Department regulations.  There was also fault on the part of 
VA in issuing disability compensation checks where no 
fiduciary or court-appointed guardian for the veteran had 
been named.  In weighing the veteran's fault against that of 
VA, the Board finds, on balance, that the veteran's is far 
the greater, involving, as it did, awareness on his part of 
his responsibility to inform VA that he was incarcerated, and 
failure on his part to act on that knowledge in a timely 
manner.

The veteran is currently incarcerated in a federal 
correctional institution at the Government's expense and 
recovery of the overpayment would neither deprive him of the 
basic necessities nor nullify the objective for which the 
benefits were intended.  The veteran's failure to make 
restitution would result in an unfair gain to him.  

The veteran asserts on appeal that recovery of the 
overpayment of VA compensation benefits to him should be 
waived as he derived no benefit from the money as his sister 
misused the power of attorney which he gave to her over his 
affairs to diverted the funds for her own personal use.  The 
national accredited representative speculates that the 
veteran may not have been competent to grant a power of 
attorney to his sister.  No evidence to support such a 
contention has been submitted into the record.  While the 
veteran may have a cause of action against his sister to 
recover the allegedly misappropriated funds under state law 
and both VA and First American National Bank apparently 
improperly afforded direct deposit of the veteran's VA 
compensation benefits, the VA had no control or 
responsibility over the veteran's sister's actions under the 
power of attorney given the absence of any formal 
guardianship or fiduciary relationship between the veteran's 
sister, the veteran, and the VA.  According, a waiver of 
recovery of the overpayment of VA compensation benefits to 
the veteran in the amount of $15,494.00 is denied.  


ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $15,494.00 is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

